



Exhibit 10.2




EXECUTIVE CHANGE IN CONTROL AGREEMENT, dated as of [l] (the “Effective Date”),
between OLIN CORPORATION, a Virginia corporation (“Olin”), and [l]
(“Executive”).
WHEREAS Executive is a key member of Olin’s management;
WHEREAS Olin believes that it is in its best interests, as well as those of its
stockholders, to assure the continuity of Executive for a fixed period of time
in the event of an actual or threatened change in control of Olin and whether or
not such change in control is determined by the Board (as defined in Section
1(a) of this Agreement) to be in the best interest of its stockholders;
WHEREAS Olin believes it is in its best interests, as well as those of its
stockholders, to enter into this Agreement; and
WHEREAS this Agreement is not intended to alter materially the compensation,
benefits or terms of employment that Executive could reasonably expect in the
absence of a change in control of Olin, but is intended to encourage and reward
Executive’s compliance with the wishes of the Board, whatever they may be, in
the event that a change in control occurs or is threatened.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and intending to be legally bound hereby, the
parties hereto agree as follows:
SECTION 1.Definitions. As used in this Agreement:
(a) “Board” means the Board of Directors of Olin or, if applicable following a
Change in Control described in Section 1(c)(iii) of this Agreement, the board of
directors (or similar governing body in the case of an entity other than a
corporation) of the Parent Entity (as defined in Section 1(c)(iii) of this
Agreement) or, if there is no Parent Entity, the Surviving Entity (as defined in
Section 1(c)(iii) of this Agreement).
(b) “Cause” means (i) the willful and continued failure of Executive to
substantially perform Executive’s duties (other than any such failure resulting
from Executive’s incapacity due to physical or mental illness or injury or any
such actual or anticipated failure after the issuance of a notice of Termination
by Executive in respect of any event described in Section 1(e)(ii) of this
Agreement); (ii) the willful engaging by Executive in gross misconduct
significantly and demonstrably financially injurious to Olin; (iii) a willful
breach by Executive of Olin’s Code of Business Conduct; or (iv) willful
misconduct by Executive in the course of Executive’s employment which is a
felony or fraud. No act or failure to act on the part of Executive will be
considered “willful” unless done or omitted not in good faith and without
reasonable belief that the action or omission was in the interests of Olin or
not opposed to the interests of Olin and unless the act or failure to act has
not been cured by Executive within 14 days after written notice to Executive
specifying the nature of such violations. Notwithstanding the foregoing,
Executive shall not be deemed to have been terminated for Cause without (A)
reasonable written notice to Executive setting forth the reasons for Olin’s
intention to terminate for Cause, (B) an opportunity for Executive, together
with Executive’s counsel, to be heard before the Board and (C) delivery to
Executive of a notice of termination from the Board finding that, in the good
faith opinion of 75% of the entire


1

--------------------------------------------------------------------------------





membership of the Board, Executive was guilty of conduct described above and
specifying the particulars thereof in detail.
(c) “Change in Control” means the occurrence of any one of the following events
on or after the Effective Date:
(i)individuals who, on the Effective Date, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board;
provided that any person becoming a director subsequent to the Effective Date,
whose election or nomination for election was approved by a vote of at least
two-thirds of the directors who were, as of the date of such approval, Incumbent
Directors, shall be an Incumbent Director; provided, however, that no individual
initially appointed, elected or nominated as a director of Olin pursuant to an
actual or threatened election contest with respect to directors or pursuant to
any other actual or threatened solicitation of proxies or consents by or on
behalf of any person other than the Board shall be deemed to be an Incumbent
Director;
(ii)any “person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial
owner” (as such term is defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of Olin representing 20% or more of the combined
voting power of Olin’s then outstanding securities eligible to vote for the
election of the Board (the “Olin Voting Securities”); provided, however, that
the event described in this Section 1(c)(ii) shall not be deemed to be a Change
in Control if such event results from any of the following: (A) the acquisition
of Olin Voting Securities by Olin or any of its subsidiaries, (B) the
acquisition of Olin Voting Securities directly from Olin; (C) the acquisition of
Olin Voting Securities by any employee benefit plan (or related trust) sponsored
or maintained by Olin or any of its subsidiaries, (D) the acquisition of Olin
Voting Securities by any underwriter temporarily holding securities pursuant to
an offering of such securities, (E) the acquisition of Olin Voting Securities
pursuant to a Non-Qualifying Transaction (as defined in Section 1(c)(iii) of
this Agreement) or (F) the acquisition of Olin Voting Securities by Executive or
any group of persons including Executive (or any entity controlled by Executive
or any group of persons including Executive);
(iii)the consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving (A) Olin or (B) any of its
subsidiaries pursuant to which, in the case of this clause (B), Olin Voting
Securities are issued or issuable (any event described in the immediately
preceding clause (A) or (B), a “Reorganization”) or the sale or other
disposition of all or substantially all of the assets of Olin to an entity that
is not an affiliate of Olin (a “Sale”), unless immediately following such
Reorganization or Sale: (1) more than 50% of the total voting power (in respect
of the election of directors, or similar officials in the case of an entity
other than a corporation) of (x) Olin (or, if Olin ceases to exist, the entity
resulting from such Reorganization), or, in the case of a Sale, the entity which
has acquired all or substantially all of the assets of Olin (in either case, the
“Surviving Entity”), or (y) if applicable, the ultimate parent entity that
directly or indirectly has beneficial ownership of more than 50% of the total
voting power (in respect of the election of directors, or similar officials in
the case of an entity other than a corporation) of the Surviving Entity (the
“Parent Entity”), is represented by Olin Voting Securities that were outstanding
immediately prior to such Reorganization or Sale (or, if applicable, is
represented by shares into which or for which such Olin Voting Securities were
converted or exchanged pursuant to such Reorganization or Sale) with ownership
of such Olin Voting Securities (or, if applicable, shares into which or for
which such Olin Voting Securities


2

--------------------------------------------------------------------------------





were converted or exchanged pursuant to such Reorganization or Sale) continuing
in substantially the same proportions as the ownership of Olin Voting Securities
immediately prior to consummation of such Reorganization or Sale (excluding any
outstanding voting securities of the Surviving Entity or Parent Entity that are
held immediately following the consummation of such Reorganization or Sale as a
result of ownership prior to such consummation of voting securities of any
corporation or other entity involved in or forming part of such Reorganization
or Sale other than Olin or any of its wholly owned subsidiaries), (2) no person
(other than any employee benefit plan (or related trust) sponsored or maintained
by Olin, the Surviving Entity or the Parent Entity), is or becomes the
beneficial owner, directly or indirectly, of 20% or more of the total voting
power (in respect of the election of directors, or similar officials in the case
of an entity other than a corporation) of the outstanding voting securities of
the Parent Entity (or, if there is no Parent Entity, the Surviving Entity) and
(3) at least a majority of the members of the Board following the consummation
of the Reorganization or Sale were, at the time of the approval by the Board of
the execution of the initial agreement providing for such Reorganization or Sale
(or, in the absence of any such agreement, at the time of approval by the Board
of such Reorganization or Sale), Incumbent Directors (any Reorganization or Sale
which satisfies all of the criteria specified in (1), (2) and (3) above being
deemed to be a “Non-Qualifying Transaction”); provided, however, that if, in
connection with a Reorganization or Sale that would otherwise be considered a
Change in Control pursuant to this Section 1(c)(iii), (I) the immediately
preceding clause (3) is satisfied, (II) at least seventy-five percent (75%) of
the individuals who were executive officers (within the meaning of Rule 3b-7
under the Exchange Act) of Olin immediately prior to consummation of such
Reorganization or Sale become executive officers of the Parent Entity (or, if
there is no Parent Entity, the Surviving Entity) immediately following such
Reorganization or Sale, and (III) the Incumbent Directors at the time of
approval by the Board of such Reorganization or Sale determine in good faith
that such individuals are expected to remain executive officers for a
significant period of time following such Reorganization or Sale, then such
directors shall be permitted to determine by at least a two-thirds vote that
such Reorganization or Sale shall not constitute a Change in Control for
purposes of this Section 1(c)(iii); or
(iv)the stockholders of Olin approve a plan of complete liquidation or
dissolution of Olin.
Notwithstanding the foregoing, if any person becomes the beneficial owner,
directly or indirectly, of 20% or more of the combined voting power of Olin
Voting Securities solely as a result of the acquisition of Olin Voting
Securities by Olin which reduces the number of Olin Voting Securities
outstanding, such increased amount shall be deemed not to result in a Change in
Control; provided, however, that if such person subsequently becomes the
beneficial owner, directly or indirectly, of additional Olin Voting Securities
that increases the percentage of outstanding Olin Voting Securities beneficially
owned by such person, a Change in Control of Olin shall then be deemed to occur.
(d) “Change in Control Severance” means two times the sum of:
(i)twelve months of Executive’s then current monthly salary (without taking into
account any reductions which may have occurred at or after the date of a Change
in Control); plus
(ii)an amount equal to the greater of (A) Executive’s average annual award
actually paid in cash (or, in the event that the award in respect of the
calendar year immediately prior to the year in which the date of Termination
occurs has not yet been


3

--------------------------------------------------------------------------------





paid, the amount of such award that would have been payable in cash in the year
in which the date of Termination occurs had Executive not incurred a
Termination) under Olin’s short-term annual incentive compensation plans or
programs (“ICP”) (including zero if nothing was paid or deferred but including
any portion thereof Executive has elected to defer and, for the avoidance of
doubt, excluding any portion of an annual award that Executive does not have a
right to receive currently in cash) in respect of the three calendar years
immediately preceding the calendar year in which the date of Termination occurs
(or if Executive has not participated in ICP for such three completed calendar
years, the average of any such awards in respect of the shorter period of years
in which Executive was a participant) and (B) Executive’s then current ICP
standard annual award in respect of the year in which the date of Termination
occurs.
(e) “Termination” means:
(i)Executive is discharged by Olin, upon or following a Change in Control, other
than for Cause and other than due to Executive’s death or disability (which will
be deemed to occur if Executive becomes eligible to commence immediate receipt
of disability benefits under the terms of Olin’s long-term disability plan); or
(ii)Executive terminates Executive’s employment in the event that upon or
following a Change in Control:
(A)(1) Olin requires Executive to relocate Executive’s principal place of
employment by more than fifty (50) miles from the location in effect immediately
prior to the Change in Control and such relocation increases the commuting
distance, on a daily basis, between Executive’s residence at the time of
relocation and principal place of employment or (2) Olin requires Executive to
travel on business to a substantially greater extent than, and inconsistent
with, Executive’s travel requirements prior to the Change in Control (taking
into account the number and/or duration (both with respect to airtime and
overall time away from home) of such travel trips following the Change in
Control as compared to a comparable period prior to the Change in Control);
(B)Olin reduces Executive’s base salary or fails to increase Executive’s base
salary on a basis consistent (as to frequency and amount) with Olin’s salary
system for executive officers as in effect immediately prior to the Change in
Control;
(C)Olin fails to continue Executive’s participation in Olin’s incentive
compensation plans (including, without limitation, short-term and long-term cash
and stock incentive compensation) on substantially the same basis, both in terms
of (1) the amount of the benefits provided (other than due to Olin’s or a
relevant operation’s or business unit’s financial or stock price performance;
provided that such performance is a relevant criterion under such plan) and (2)
the level of Executive’s participation relative to other participants as exists
immediately prior to the Change in Control; provided that with respect to annual
and long-term incentive compensation plans, the basis with which the amount of
benefits and level of participation of Executive shall be compared shall be the
average benefit opportunity awarded to Executive under the relevant plan during
the three completed fiscal years immediately preceding the year in which the
date


4

--------------------------------------------------------------------------------





of Termination occurs (or if Executive has not been employed by Olin for such
three fiscal years, the average benefit awarded to Executive under the relevant
plan during the shorter period of fiscal years during which Executive was
employed by Olin);
(D)Olin fails to substantially maintain its health, welfare and retirement
benefit plans as in effect immediately prior to the Change in Control, unless
arrangements (embodied in an on-going substitute or alternative plan) are then
in effect to provide benefits that are substantially similar to those in effect
immediately prior to the Change in Control; or
(E)(1) Executive is assigned any duties inconsistent in any adverse respect with
Executive’s position (including status, offices, titles and reporting lines),
authority, duties or responsibilities immediately prior to the Change in Control
or (2) Olin takes any action that results in a diminution in such position
(including status, offices, titles and reporting lines), authority, duties or
responsibilities or in a substantial reduction in any of the resources available
to carry out any of Executive’s authorities, duties or responsibilities from
those resources available immediately prior to the Change in Control.
Notwithstanding anything to the contrary contained herein, Executive will not be
entitled to terminate employment and receive the payments and benefits set forth
in Sections 4 and 5 of this Agreement as the result of the occurrence of any
event specified in the foregoing clause (ii) (each such event, a “Good Reason
Event”) unless, within 90 days following the occurrence of such event, Executive
provides written notice to Olin of the occurrence of such event, which notice
sets forth the exact nature of the event and the conduct required to cure such
event. Olin will have 30 days from the receipt of such notice within which to
cure; provided that such 30-day period to cure shall terminate in the event that
Olin informs Executive that it does not intend to cure such event (such period,
whether 30 days or less, the “Cure Period”). If, during the Cure Period, such
event is remedied, then Executive will not be permitted to terminate employment
and receive the payments and benefits set forth in Sections 4 and 5 of this
Agreement as a result of such Good Reason Event. If, at the end of the Cure
Period, the Good Reason Event has not been remedied, Executive will be entitled
to terminate employment as a result of such Good Reason Event during the 45-day
period that follows the end of the Cure Period. If Executive terminates
employment during such 45-day period, so long as Executive delivered the written
notice to Olin of the occurrence of the Good Reason Event at any time prior to
the expiration of this Agreement, for purposes of the payments, benefits and
other entitlements set forth in Sections 4 and 5 of this Agreement, the
termination of Executive’s employment pursuant thereto shall be deemed to be a
Termination before the expiration of this Agreement. If Executive does not
terminate employment during such 45-day period, Executive will not be permitted
to terminate employment and receive the payments and benefits set forth in
Sections 4 and 5 of this Agreement as a result of such Good Reason Event.
If (x) Executive’s employment is terminated prior to a Change in Control for
reasons that would have constituted a Termination if they had occurred upon or
following a Change in Control, (y) Executive reasonably demonstrates that such
termination of employment (or event described in clause (ii) above) occurred at
the request of a third party who had indicated an intention or taken steps
reasonably calculated to effect a Change in Control and (z) a Change in Control
involving such third party (or a party competing with such third party to
effectuate a Change in Control) does occur within two years following the date
of Executive’s termination of employment, then for purposes of this Agreement,
the date immediately preceding the date of such termination of employment (or
event described in clause (ii) above) shall be treated as the date of the Change
in Control, except that for purposes of determining Executive’s


5

--------------------------------------------------------------------------------





entitlement to payments and benefits described in Sections 4 and 5 of this
Agreement and the timing of such payments and benefits, the date of the actual
Change in Control shall be treated as the Executive’s date of termination of
employment. In the event that Executive’s employment terminates under the
circumstances described in clauses (x), (y) and (z) of the preceding sentence
(any such termination, an “Anticipatory Termination”), such termination will be
considered a Termination for purposes of this Agreement, and Executive will be
entitled to receive the payments and benefits described in Sections 4 and 5 of
this Agreement; provided that any such payments and benefits due under Sections
4 and 5 of this Agreement shall be reduced by the payments and benefits
Executive has already received pursuant to any applicable employment, severance
or termination agreement, plan, arrangement or policy (collectively, the “Other
Arrangements”) in respect of Executive’s termination of employment with Olin,
and the remainder of the payments and benefits payable pursuant to the Other
Arrangements shall be forfeited. For purposes of implementing the terms of
Section 5(f) of this Agreement in the event of an Anticipatory Termination, all
outstanding and unvested stock options, restricted stock and other equity-based
awards (including, without limitation, performance shares) that Executive holds
on the date of the Anticipatory Termination shall be deemed to remain
outstanding until the date of the Change in Control (but in the case of any
stock options, not beyond the date that such stock options would have expired if
Executive had remained continuously employed from the date of the Anticipatory
Termination until the date of the Change in Control) and become immediately
vested and exercisable as of the date of the Change in Control.
SECTION 2.Entire Agreement; Prior Agreements. This Agreement (together with any
Other Arrangements) sets forth the entire understanding between Executive and
Olin with respect to the subject matter hereof and thereof. All oral or written
agreements or representations, express or implied, with respect to the subject
matter of this Agreement are set forth in this Agreement and any Other
Arrangements. All prior agreements, understandings and obligations (whether
written, oral, express or implied) between Executive and Olin with respect to
the subject matter hereof are terminated as of the date hereof and are
superseded by this Agreement. Notwithstanding the foregoing, the provisions of
Section 8 of this Agreement shall not supersede any other agreements,
understandings or obligations between Executive and Olin with respect to the
subject matter thereof, which shall remain in full force and effect in
accordance with their terms and, for the avoidance of doubt, Executive hereby
acknowledges and agrees that the restrictive covenants under Section 8 of this
Agreement shall operate independently of, and shall be in addition to, any
similar restrictive covenants to which Executive may be subject pursuant to any
other agreement or understanding between Olin and Executive.
SECTION 3.Term; Executive’s Duties. (a) This Agreement expires at the close of
business on January 26, 2019; provided, however, that if a Change in Control has
occurred prior to the date on which this Agreement expires, this Agreement shall
not expire prior to three years following the date of the Change in Control;
provided, further, that the expiration of this Agreement will not affect any of
Executive’s rights resulting from a Termination prior to such expiration. In the
event of Executive’s death while employed by Olin, this Agreement shall
terminate and be of no further force or effect on the date of Executive’s death.
Executive’s death will not affect any of Executive’s rights resulting from a
Termination prior to death.
(b)    During the period of Executive’s employment by Olin, Executive shall
devote Executive’s full time efforts during normal business hours to Olin’s
business and affairs, except during vacation periods in accordance with Olin’s
vacation policy and periods of illness or incapacity. Nothing in this Agreement
will preclude Executive from devoting reasonable periods required for service as
a director or a member of any organization involving no conflict of interest
with Olin’s interest; provided that no additional position as a director or
member shall be accepted by Executive during the period of Executive’s
employment with Olin without its prior consent.


6

--------------------------------------------------------------------------------





SECTION 4.Change in Control Severance Payment. (a) Subject to Section 4(b) of
this Agreement and the remainder of this Section 4(a), in the event of a
Termination occurring before the expiration of this Agreement, Olin will pay
Executive a lump sum in an amount equal to the Change in Control Severance. The
payment of the Change in Control Severance will be made on the 60th day after
the date of Termination; provided that no such amount shall be payable to
Executive unless, on or prior to the 59th day following the date of Termination
the Release Requirement (as defined in Section 7 of this Agreement) has been
satisfied; provided further, that, any portion of the Change in Control
Severance that constitutes deferred compensation within the meaning of Section
409A (as defined in Section 19 of this Agreement) will be paid at the earliest
date that is permitted in accordance with the schedule that is applicable to the
cash severance provided for in any agreement between Executive and Olin, as
would be applicable in the event of a Termination on the date hereof.
(b)    Notwithstanding Section 4(a) of this Agreement, if Executive would
otherwise have been required by Olin policy to retire at the applicable age
specified in Olin’s mandatory retirement policy for specified job positions, as
in effect on the date of Termination (the “Mandatory Retirement Age”), then if
the date upon which Executive would have attained the Mandatory Retirement Age
falls during the 24-month period following the date of Termination, the amount
payable pursuant to Section 4(a) of this Agreement shall be reduced to the
amount equal to the product of (i) the Change in Control Severance, multiplied
by (ii) a fraction, the numerator of which is the number of days from the date
of Termination through and including the date upon which Executive would have
attained the Mandatory Retirement Age and the denominator of which is 730.
(c)    If on the date of Termination, Executive is eligible and is receiving
payments under any then existing disability plan of Olin or its subsidiaries and
affiliates, then Executive agrees that all payments under such disability plan
may, and will be, suspended and offset (subject to applicable law) for 24 months
(or, if earlier, until Executive would have attained the Mandatory Retirement
Age) following the date of Termination. If, after such period, Executive remains
eligible to receive disability payments, then such payments shall resume in the
amounts and in accordance with the provisions of the applicable disability plan
of Olin or its subsidiaries and affiliates.
SECTION 5.Other Benefits. (a) If Executive becomes entitled to payment under
Section 4(a) or 4(b) of this Agreement, as applicable, then Executive will
receive 24 months of retirement contributions to all Olin qualified and
non-qualified defined contribution plans for which Executive was eligible at the
time of Termination, it being understood that Executive shall be permitted to
receive payments from Olin’s plans (assuming Executive otherwise qualifies to
receive such payments, is permitted to do so under the applicable plan terms and
elects to do so), during the period that Executive is receiving payments
pursuant to Section 4(a) of this Agreement). Such contributions shall be based
on the amount of the Change in Control Severance. Such contributions shall,
subject to Executive’s satisfaction of the Release Requirement, be paid in a
lump sum on the 60th day after the date of Termination; provided that any
portion of such payment that constitutes deferred compensation within the
meaning of Section 409A will be paid at the earliest date that is permitted in
accordance with the schedule that is applicable to any cash severance provided
for in any agreement between Executive and Olin, as would be applicable in the
event of a Termination on the date hereof. For 24 months from the date of
Termination, Executive (and Executive’s covered dependents) will continue to
enjoy coverage on the same basis as a similarly situated active employee under
all Olin medical, dental and life insurance plans to the extent Executive was
enjoying such coverage immediately prior to Termination. Executive’s entitlement
to insurance continuation coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985 would commence at the end of the period during which
insurance coverage is provided under this Agreement without offset for coverage
provided hereunder. Executive shall accrue no vacation during the 24 months
following the date of Termination but shall be entitled to payment for accrued
and unused


7

--------------------------------------------------------------------------------





vacation for the calendar year in which Termination occurs. If Executive
receives the Change in Control Severance (including the amount referred to in
Section 1(d)(ii) of this Agreement), Executive shall not be entitled to an ICP
award for the calendar year of Termination if Termination occurs during the
first calendar quarter. Even if Executive receives the Change in Control
Severance (including the amount referred to in Section 1(d)(ii) of this
Agreement), if Termination occurs during or after the second calendar quarter,
Executive shall be entitled to a prorated ICP award for the calendar year of
Termination which shall be determined by multiplying Executive’s then current
ICP standard annual award by a fraction, the numerator of which is the number of
weeks in the calendar year prior to Termination and the denominator of which is
52. Executive shall accrue no ICP award following the date of Termination. The
accrued vacation pay and, subject to satisfaction of the Release Requirement,
ICP award, if any, shall be paid in a lump sum on or prior to the 60th day after
the date of Termination.
(b)    Notwithstanding the foregoing Section 5(a) of this Agreement, no such
insurance coverage or retirement contributions will be afforded by this
Agreement with respect to any period after the date upon which Executive would
have attained the Mandatory Retirement Age.
(c)    In the event of a Termination, Executive will be entitled at Olin’s
expense to outplacement counseling and associated services in accordance with
Olin’s customary practice at the time or, if more favorable to Executive, in
accordance with such practice immediately prior to the Change in Control, with
respect to its senior executives who have been terminated other than for Cause.
It is understood that the counseling and services contemplated by this Section
5(c) are intended to facilitate the obtaining by Executive of other employment
following a Termination, and payments or benefits by Olin in lieu thereof will
not be available to Executive. The outplacement services will be provided for a
period of 12 months beginning within 10 days following the date that the Release
Requirement is satisfied.
(d)    If Executive becomes entitled to the payment under Section 4(a) of this
Agreement, then at the end of the period for insurance coverage provided in
accordance with Section 5(a) of this Agreement, if Executive at such time has
satisfied the eligibility requirements to participate in Olin’s post-retirement
medical and dental plan, Executive shall be entitled to continue in Olin’s
medical and dental coverage (including dependent coverage) on the same basis as
a similarly situated active employee until Executive reaches age 65; provided
that if Executive obtains other employment which offers medical or dental
coverage to Executive and Executive’s dependents, Executive shall enroll in such
medical or dental coverage, as the case may be, and the corresponding coverage
provided to Executive hereunder shall be secondary coverage to the coverage
provided by Executive’s new employer so long as such employer provides Executive
with such coverage.
(e)    If there is a Change in Control, Olin shall not reduce or diminish the
insurance coverage or benefits which are provided to Executive under Section
5(a) or 5(d) of this Agreement during the period Executive is entitled to such
coverage; provided that Executive makes the premium payments required by active
employees generally for such coverage, if any, under the terms and conditions of
coverage applicable to Executive.
(f)    Notwithstanding any provision to the contrary in any long-term incentive
plan maintained by Olin or any applicable award agreement thereunder
(collectively, the “Equity Award Documents”) and except as otherwise provided in
this Section 5(f), all outstanding stock options, restricted stock and other
equity awards held by Executive (other than any performance share awards),
regardless of whether granted before, at or after the Change in Control, shall
not automatically become fully vested and immediately exercisable, as the case
may be, upon the occurrence of a “change in control” (as such term, or any
similar term, is used in any applicable Equity Award Document) and, instead,
each such award shall continue to vest in accordance with its terms following a
Change in


8

--------------------------------------------------------------------------------





Control; provided that subject to Executive’s satisfaction of the Release
Requirement, such awards shall become fully vested (without pro-ration) and
immediately exercisable, as the case may be, as of a Termination.
Notwithstanding the foregoing sentence, unless provision is made in connection
with a Change in Control for (i) assumption of such awards or (ii) substitution
of such awards for new awards covering stock of a successor corporation or its
“parent corporation” (as defined in Section 424(e) of the Code) or “subsidiary
corporation” (as defined in Section 424(f) of the Code) with appropriate
adjustments as to the number and kinds of shares and exercise prices (if
applicable) that preserve the material terms and conditions of such awards as in
effect immediately prior to the Change in Control (including, without
limitation, with respect to the vesting schedules, the intrinsic value of the
awards as of the Change in Control and transferability of the shares underlying
such awards), all such awards shall become fully vested and immediately
exercisable, as the case may be, as of immediately prior to the Change in
Control. Notwithstanding anything in this Section 5(f) to the contrary and for
the avoidance of doubt, in the event that payment of any amount that would
otherwise be paid pursuant to the immediately preceding sentence would result in
a violation of Section 409A, then Executive’s rights to payment of such amount
will become vested pursuant to such sentence and the amount of such payment
shall be determined as of the Change in Control, but such amount shall not be
paid to Executive until the earliest time permitted under Section 409A.
Notwithstanding anything in this Agreement to the contrary, any performance
share awards held by Executive on the date of the Change in Control shall become
vested in accordance with the terms of the applicable Equity Award Documents;
provided that notwithstanding the terms of any applicable Equity Award Document,
the term “change in control” (or any similar term used in any applicable Equity
Award Documents) shall have the meaning set forth in Section 1(c) of this
Agreement.
SECTION 6.Participation in Change in Control; Section 4999 of Internal Revenue
Code. (a) In the event that Executive participates or agrees to participate by
loan or equity investment (other than through ownership of less than 1% of
publicly traded securities of another company) in a transaction (referred to in
this Section 6(a) as an “acquisition”) which would result in an event described
in Section 1(c)(i) or (ii) of this Agreement, Executive must promptly disclose
such participation or agreement to Olin, and such transaction will not be
considered a Change in Control with respect to Executive for purposes of this
Agreement.
(b)    Notwithstanding anything in this Agreement to the contrary, in the event
that any payments or benefits that could be paid, provided or delivered under
this Agreement would, when combined with all other payments or benefits that
could be paid, provided or delivered to Executive by Olin, any successor or any
of their respective affiliates, are considered “parachute payments” (as defined
in Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”)
and the applicable Treasury regulations thereunder) (such payments and benefits,
the “Parachute Payments”), then the aggregate amount of Parachute Payments to
which Executive will be entitled shall equal the amount which produces the
greatest after-tax benefit to Executive after taking into account any excise tax
payable by Executive under Section 4999 of the Code (the “Excise Tax”). For the
avoidance of doubt, this provision will reduce the amount of Parachute Payments
otherwise payable to Executive, only if doing so would place Executive in a
better net after-tax economic position as compared with not doing so (taking
into account the Excise Tax payable in respect of such Parachute Payments). In
such event, Olin shall reduce or eliminate the Parachute Payments by first
reducing or eliminating the portion of the Parachute Payments that are payable
in cash and then by reducing or eliminating the non-cash portion of the
Parachute Payments, in each case, in reverse order beginning with payments or
benefits which are to be paid the furthest in the future; provided, however,
that for purposes of the foregoing sequence, any amounts that are payable with
respect to equity-based or equity-related awards (whether payable in cash or in
kind) shall be deemed to be a non-cash portion of the Parachute Payments. All
determinations to be made hereunder shall be made, at Olin’s expense, by a
nationally recognized certified public accounting


9

--------------------------------------------------------------------------------





firm (the “Accounting Firm”) selected by Olin. To the extent that, based on the
Accounting Firm’s determination, the Parachute Payments are required to be
reduced or eliminated, Olin shall provide Executive with prior written notice of
any such reduction or elimination and shall, upon a written request made by
Executive within five days of receiving such notification, provide Executive and
Executive’s tax advisors with the opportunity to review the calculations
prepared by the Accounting Firm and discuss such calculations with Olin.
SECTION 7.Release. Executive shall not be entitled to receive (or continue in
the case of health and other welfare benefits) any of the payments or benefits
set forth in Sections 4 and 5 of this Agreement unless Executive executes a
release of claims (in the form of Exhibit A hereto, subject to any modifications
required to comply with applicable laws) in favor of Olin and others set forth
in Exhibit A relating to all claims or liabilities of any kind relating to
Executive’s employment with Olin or an affiliate and the termination of such
employment and, on or prior to the 59th day following the date of Termination,
Executive has not revoked such Release and the revocation period thereunder has
expired in accordance with its terms (the “Release Requirement”).
SECTION 8.Restrictive Covenants. (a) As an inducement to Olin to provide the
payments and benefits to Executive hereunder, Executive acknowledges and agrees
that, notwithstanding any provision to the contrary in any Other Arrangements,
in the event of Executive’s Termination, Executive agrees to comply with the
restrictions set forth in Sections 8(b) and (c) of this Agreement for a one-year
period from the date of Termination (or, if earlier, until Executive would have
attained the Mandatory Retirement Age) (the “Restriction Period”); provided that
if Executive’s employment is not terminated by reason of a Termination (and
Executive therefore is not entitled to receive the payments and benefits set
forth in Sections 4 and 5 of this Agreement), then Executive need not comply
with the restrictions set forth in Sections 8(b) and (c) of this Agreement.
(b)    Executive acknowledges and agrees that so long as Olin complies with its
obligations to provide the payments required under this Agreement,
notwithstanding any provision to the contrary in any Other Arrangements,
Executive shall not during the Restriction Period, directly or indirectly, for
Executive or for any other person, corporation, partnership, sole
proprietorship, entity or business: (i) employ or attempt to employ or enter
into any contractual arrangement with any employee or former employee of Olin,
unless such employee or former employee has not been employed by Olin for a
period in excess of six months or (ii) make known the names and addresses of
customers of Olin or any information relating in any manner to Olin’s trade or
business relationships with such customers. Notwithstanding anything in this
Agreement to the contrary and for the avoidance of doubt, references in this
Section 8(b) to “Olin” shall be deemed to refer to Olin and its subsidiaries and
affiliates prior to a Change in Control.
(c)    During the Restriction Period, Executive shall not make any statement
that intentionally disparages Olin or its business, services or products unless,
in each case, in the context of a legal process (including without limitation,
litigation between Olin and Executive), required governmental testimony or
filings, any administrative or arbitral proceedings (including, without
limitation, arbitration between Olin and Executive) or as otherwise required by
law. Notwithstanding the foregoing and subject to Section 8(d) of this
Agreement, in no event shall Executive be prohibited from making truthful
statements in response to questions from a prospective future employer.
(d)    Executive acknowledges and agrees (whether or not Executive is subject to
the restrictions set forth in Sections 8(b) and (c) of this Agreement) not to
disclose, either while in Olin’s employ or at any time thereafter, to any person
not employed by Olin, or not engaged to render services to Olin, any
confidential information obtained by Executive while in the employ of Olin,
including, without


10

--------------------------------------------------------------------------------





limitation, trade secrets, know-how, improvements, discoveries, designs,
customer and supplier lists, business plans and strategies, forecasts, budgets,
cost information, formulae, processes, manufacturing equipment, compositions,
computer programs, data bases and tapes and films relating to the business of
Olin and its subsidiaries and affiliates (including majority-owned companies of
such subsidiaries and affiliates); provided, however, that this provision shall
not preclude Executive from disclosing information (i) known generally to the
public (other than pursuant to Executive’s act or omission) or (ii) to the
extent required by law or court order. Executive also agrees that upon leaving
Olin’s employ Executive will not take with Executive, without the prior written
consent of an officer authorized to act in the matter by the Board, any drawing,
blueprint, specification or other document of Olin, its subsidiaries or
affiliates, which is of a confidential nature relating to Olin, its subsidiaries
or affiliates, including, without limitation, relating to its or their methods
of distribution, or any description of any formulae or secret processes.
Notwithstanding the foregoing, nothing in this Agreement shall prevent Executive
from exercising any legally protected whistleblower rights (including under Rule
21F under the Securities Exchange Act of 1934, as amended). Furthermore,
Executive shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that is made (x) in
confidence to a federal, state or local governmental official, either directly
or indirectly, or to an attorney, in each case, solely for the purpose of
reporting or investigating a suspected violation of law or (y) in a complaint or
other document filed in a lawsuit or proceeding, if such filings are made under
seal.
(e)    Executive acknowledges and agrees that (i) the restrictive covenants
contained in this Section 8 are reasonably necessary to protect the legitimate
business interests of Olin, and are not overbroad, overlong, or unfair and are
not the result of overreaching, duress or coercion of any kind, (ii) Executive’s
full, uninhibited and faithful observance of each of the covenants contained in
this Section 8 will not cause Executive any undue hardship, financial or
otherwise, and that enforcement of each of the covenants contained herein will
not impair Executive’s ability to obtain employment commensurate with
Executive’s abilities and on terms fully acceptable to Executive or otherwise to
obtain income required for the comfortable support of Executive and Executive’s
family and the satisfaction of the needs of Executive’s creditors and (iii) the
restrictions contained in this Section 8 are intended to be, and shall be, for
the benefit of and shall be enforceable by, Olin’s successors and permitted
assigns.
(f)    Executive acknowledges and agrees that any violation of the provisions of
this Section 8 would cause Olin irreparable damage and that if Executive
breaches or threatens to breach such provisions, Olin shall be entitled, in
addition to any other rights and remedies Olin may have at law or in equity, to
obtain specific performance of such covenants through injunction or other
equitable relief from a court of competent jurisdiction, without proof of actual
damages and without being required to post bond.
(g)    In the event that any arbitrator or court of competent jurisdiction shall
finally hold that any provision of this Agreement (whether in whole or in part)
is void or constitutes an unreasonable restriction against Executive, such
provision shall not be rendered void but shall be deemed to be modified to the
minimum extent necessary to make such provision enforceable for the longest
duration and the greatest scope as such arbitrator or court may determine
constitutes a reasonable restriction under the circumstances.
SECTION 9.Successors; Binding Agreement. (a) Olin will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of Olin, by agreement, in
form and substance satisfactory to Executive, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that Olin would
be required to perform if no such succession had taken place. Failure of Olin to
obtain such assumption and agreement prior to the effectiveness of any such
succession will be a breach of this Agreement and


11

--------------------------------------------------------------------------------





entitle Executive to compensation from Olin in the same amount and on the same
terms as Executive would be entitled to hereunder had a Termination occurred on
the succession date. Except as otherwise set forth in Section 8(b) of this
Agreement, as used in this Agreement, “Olin” means Olin as defined in the
preamble to this Agreement and any successor to its business or assets which
executes and delivers the agreement provided for in this Section 9 or which
otherwise becomes bound by all the terms and provisions of this Agreement by
operation of law or otherwise.
(b)    This Agreement shall be enforceable by Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.
SECTION 10.Notices. For the purpose of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when delivered or mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
If to Executive:
[l]


If to Olin:
Olin Corporation
190 Carondelet Plaza
Suite 1530
Clayton, MO 63105-3443
Attention: Corporate Secretary
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
SECTION 11.Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the Commonwealth
of Virginia (without giving effect to its principles of conflicts of law).
SECTION 12.Counterparts. This Agreement may be executed in one or more
counterparts (including via facsimile and portable document format (PDF)), each
of which shall be deemed to be an original but all of which together will
constitute one and the same Agreement.
SECTION 13.No Mitigation. Executive will not be required to mitigate the amount
of any payment provided for in this Agreement by seeking other employment or
otherwise, nor shall any compensation received by Executive from a third party
reduce such payment except as explicitly provided in this Agreement. Except as
may otherwise be expressly provided herein, nothing in this Agreement will be
deemed to reduce or limit the rights which Executive may have under any employee
benefit plan, policy or arrangement of Olin and its subsidiaries and affiliates.
Except as expressly provided in this Agreement and subject to Section 19(b) of
this Agreement, payments made pursuant to this Agreement shall not be affected
by any set-off, counterclaim, recoupment, defense or other claim which Olin and
its subsidiaries and affiliates may have against Executive.
SECTION 14.Withholding of Taxes. Olin may withhold from any benefits payable
under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any law or governmental regulation or ruling.


12

--------------------------------------------------------------------------------





SECTION 15.Non-assignability. This Agreement is personal in nature and neither
of the parties hereto shall, without the consent of the other, assign or
transfer this Agreement or any rights or obligations hereunder, except as
provided in Section 9 of this Agreement. Without limiting the foregoing,
Executive’s right to receive payments hereunder shall not be assignable or
transferable, whether by pledge, creation of a security interest or otherwise,
other than a transfer by will or by the laws of descent or distribution, and, in
the event of any attempted assignment or transfer by Executive contrary to this
Section 15, Olin shall have no liability to pay any amount so attempted to be
assigned or transferred.
SECTION 16.No Employment Right. This Agreement shall not be deemed to confer on
Executive a right to continued employment with Olin.
SECTION 17.Disputes/Arbitration. (a) Any dispute or controversy arising under or
in connection with this Agreement shall be settled exclusively by arbitration at
Olin’s corporate headquarters in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of Executive’s right to
be paid during the pendency of any dispute or controversy arising under or in
connection with this Agreement.
(b)    Olin shall pay all reasonable legal fees and expenses, as they become
due, which Executive may incur prior to the third anniversary of the expiration
of this Agreement in connection with this Agreement through arbitration or
otherwise unless the arbitrator determines that Executive had no reasonable
basis for Executive’s claim or was acting in bad faith; provided that legal fees
and expenses payable hereunder shall include legal fees and expenses incurred by
Executive, whether prior to or after the expiration of this Agreement, in
defending against an alleged breach of the restrictive covenants set forth in
Section 8 of this Agreement, unless Olin is able to establish that Executive was
acting in bad faith and that such restrictive covenants were in fact breached.
Should Olin dispute the entitlement of Executive to such fees and expenses, the
burden of proof shall be on Olin to establish that Executive had no reasonable
basis for Executive’s claim or was acting in bad faith.
(c)    If any payment which is due to Executive hereunder has not been paid
within ten (10) days of the date on which such payment was due, Executive shall
be entitled to receive interest thereon from the due date until paid at an
annual rate of interest equal to the Prime Rate reported in the Wall Street
Journal, Northeast Edition, on the last business day of the month preceding the
due date, compounded annually.
SECTION 18.Miscellaneous. (a) Except as specifically provided in Section 19(f)
of this Agreement, no provisions of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is agreed to in writing
signed by Executive and Olin. No waiver by either party hereto at any time of
any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.
(b)    The invalidity or unenforceability of any provisions of this Agreement
shall not affect the validity or enforceability of any other provisions of this
Agreement, which shall remain in full force and effect to the fullest extent
permitted by law.
(c)    Executive may not cumulate the benefits provided under this Agreement
with any severance or similar benefits (“Other Severance Benefits”) that
Executive may be entitled to by agreement with Olin (including, without
limitation, pursuant to any Other Arrangements) or under applicable law in
connection with the termination of Executive’s employment. Subject to Section
19(b) of this Agreement, to the extent that Executive receives any Other
Severance Benefits, then the payments


13

--------------------------------------------------------------------------------





and benefits payable hereunder to Executive shall be reduced by a like amount.
To the extent Olin is required to provide payments or benefits to Executive
under the Worker Adjustment and Retraining Notification Act (or any state, local
or foreign law relating to severance or dismissal benefits), the benefits
payable hereunder shall be first applied to satisfy such obligation.
SECTION 19.Section 409A; 105(h). (a) It is intended that the provisions of this
Agreement comply with Section 409A of the Code and the regulations thereunder as
in effect from time to time (collectively, “Section 409A”), and all provisions
of this Agreement shall be construed and interpreted either to (i) exempt any
compensation from the application of Section 409A or (ii) comply with the
requirements for avoiding taxes and penalties under Section 409A.
(b)    Neither Executive nor any of Executive’s creditors or beneficiaries shall
have the right to subject any deferred compensation (within the meaning of
Section 409A) payable under this Agreement or under any other plan, policy,
arrangement or agreement of or with Olin or any of its affiliates (this
Agreement and such other plans, policies, arrangements and agreements, the “Olin
Plans”) to any anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment or garnishment. Except as permitted under Section 409A,
any deferred compensation (within the meaning of Section 409A) payable to
Executive or for Executive’s benefit under any Olin Plan may not be reduced by,
or offset against, any amount owing by Executive to Olin or any of its
affiliates.
(c)    If, at the time of Executive’s separation from service (within the
meaning of Section 409A), (i) Executive shall be a specified employee (within
the meaning of Section 409A and using the identification methodology selected by
Olin from time to time) and (ii) Olin shall make a good faith determination that
an amount payable under an Olin Plan constitutes deferred compensation (within
the meaning of Section 409A) the payment of which is required to be delayed
pursuant to the six-month delay rule set forth in Section 409A in order to avoid
taxes or penalties under Section 409A, then Olin (or its affiliate, as
applicable) shall not pay such amount on the otherwise scheduled payment date
but shall instead accumulate such amount and pay it, without interest, on the
first business day after such six-month period.
(d)    To the extent required by Section 409A, any payment or benefit that would
be considered deferred compensation subject to, and not exempt from,
Section 409A, payable or provided upon a termination of Executive’s employment
shall only be paid or provided to Executive upon his separation from service
(within the meaning of Section 409A).
(e)    Except as specifically permitted by Section 409A, the amounts of any
benefits and reimbursements provided to the Executive under this Agreement
during any tax year of Executive (“Executive Tax Year”) shall not affect the
amounts of any benefits and reimbursements to be provided to Executive under
this Agreement in any other Executive Tax Year, and the right to such benefits
and reimbursements cannot be liquidated or exchanged for any other benefit and
shall be provided in accordance with Treas. Reg. Section 1.409A-3(i)(1)(iv) or
any successor thereto. Furthermore, any reimbursement payments for any non-tax
expenses provided to Executive under this Agreement shall be made to Executive
as soon as practicable following the date that the applicable expense is
incurred, but in no event later than the last day of the Executive Tax Year
following the Executive Tax Year in which the applicable expense is incurred,
and any reimbursement payments for any taxes provided to Executive under this
Agreement shall be made to Executive no later than the last day of the Executive
Tax Year following the Executive Tax Year in which the related taxes are
remitted.
(f)    Notwithstanding any provision of this Agreement or any other Olin Plan to
the contrary, in light of the uncertainty with respect to the proper application
of Section 409A, Olin reserves


14

--------------------------------------------------------------------------------





the right to make amendments to this Agreement and any other Olin Plan as Olin
deems necessary or desirable to avoid the imposition of taxes or penalties under
Section 409A. In any case, Executive is solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on Executive or for
Executive’s account in connection with any Olin Plan (including any taxes and
penalties under Section 409A), and neither Olin nor any affiliate shall have any
obligation to indemnify or otherwise hold Executive harmless from any or all of
such taxes or penalties.
(g)    For purposes of Section 409A, each installment of any payments made under
this Agreement will be deemed to be a separate payment as permitted under Treas.
Reg. Section 1.409A-2 (b)(2)(iii).
(h)    Notwithstanding any provision of this Agreement to the contrary, to the
extent necessary to satisfy Section 105(h) of the Code, Olin will be permitted
to alter the manner in which health or other welfare benefits are provided to
Executive following the date of Termination; provided that the after-tax cost to
Executive of such benefits shall not be greater than the costs applicable to
similarly situated executives of Olin who have not terminated employment.
[remainder of this page intentionally left blank]






15

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the day and year first above set forth.


OLIN CORPORATION
                                            




EXECUTIVE
                                                    
                                












16

--------------------------------------------------------------------------------






Exhibit A
RELEASE
Pursuant to the terms of the Executive Change in Control Agreement (the
“Agreement”) entered into on [l], among [l] (“Executive”) and Olin Corporation
(“Olin”) and in exchange for the payments and benefits provided under the
Agreement, Executive, for himself, his family, his attorneys, agents,
descendants, heirs, legatees, executors, personal administrators, guardians,
personal representatives, hereby releases and discharges Olin and its past,
present and future shareholders, subsidiaries, affiliates, agents, directors,
officers, employees, representatives, principals, attorneys, insurers,
predecessors, successors, assigns and all persons acting by, through, under or
in concert with Olin and its subsidiaries or affiliates (collectively referred
to as the “Released Parties”), from any and all non-statutory claims,
obligations, debts, liabilities, demands, actions, causes of action, suits,
accounts, covenants, contracts, agreements and damages whatsoever of every name
and nature, known and unknown, which Executive ever had, or now has, against the
Released Parties to the date of this Release, both in law and equity, arising
out of or in any way related to Executive’s employment with Olin and its
subsidiaries and affiliates or the termination of that employment, including any
claims that Executive is entitled to any compensation or benefits from any
Released Party. The claims Executive releases include, but are not limited to,
claims that the Released Parties:
(a) discriminated against Executive on the basis of race, color, sex (including
claims of sexual harassment), national origin, ancestry, disability, religion,
sexual orientation, marital status, parental status, veteran status, source of
income, entitlement to benefits, union activities, age or any other claim or
right Executive may have under the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, or
any other status protected by local, state or Federal laws, constitutions,
regulations, ordinances or executive orders;
(b) failed to give proper notice of this employment termination under the Worker
Adjustment and Retraining Notification Act, or any similar state or local
statute or ordinance;
(c) violated any other Federal, state or local employment statute, such as the
Employee Retirement Income Security Act of 1974, as amended, which, among other
things, protects employee benefits; the Fair Labor Standards Act, which
regulates wage and hour matters; the Family and Medical Leave Act, which
requires employers to provide leaves of absence under certain circumstances;
Title VII of the Civil Rights Act of 1964; the Americans With Disabilities Act;
the Rehabilitation Act; the Occupational Safety and Health Act; and any other
Federal, state or local laws relating to employment;
(d) violated the Released Parties’ personnel policies, handbooks, any covenant
of good faith and fair dealing, or any contract of employment between Executive
and any of the Released Parties;
(e) violated public policy or common law, including claims for personal injury,
invasion of privacy, retaliatory discharge, negligent hiring, retention or
supervision, defamation, intentional or negligent infliction of emotional
distress and/or mental anguish, intentional interference with contract,
negligence, detrimental reliance, loss of consortium to Executive or any member
of Executive’s family and/or promissory estoppel; or
(f) are in any way obligated for any reason to pay damages, expenses, litigation
costs (including attorneys’ fees), bonuses, commissions, disability benefits,
compensatory damages, punitive damages and/or interest.


17

--------------------------------------------------------------------------------





Notwithstanding the forgoing, Executive is not prohibited from making or
asserting (i) any claim or right under state workers’ compensation or
unemployment laws, (ii) Executive’s rights as an insured under any director’s
and officer’s liability insurance policy now or previously in force or (iii) any
claim or right which by law cannot be waived, including Executive’s rights to
file a charge with an administrative agency or to participate in an agency
investigation, including but not limited to the right to file a charge with, or
participate in an investigation or proceeding conducted by, the Equal Employment
Opportunity Commission (“EEOC”). Executive waives, however, the right to recover
money if any Federal, state or local government agency, including but not
limited to the EEOC, pursues a claim on Executive’s behalf or on behalf of a
class to which Executive may belong that arises out of or relates to Executive’s
employment or severance from employment. In addition, this Release does not
constitute a waiver or release of any of Executive’s rights to payments or
benefits pursuant to the Agreement or any accrued benefit under any employee
benefit plan, program or arrangement of the Released Parties. Notwithstanding
the foregoing, nothing in this Release shall prevent Executive from exercising
any legally protected whistleblower rights (including under Rule 21F under the
Securities Exchange Act of 1934, as amended).
For the purpose of giving a full and complete release, Executive understands and
agrees that this Release includes all claims that Executive may now have but
does not know or suspect to exist in Executive’s favor against the Released
Parties, and that this Release extinguishes those claims. Notwithstanding the
foregoing, the waiver and release provisions set forth in this Release are not
an attempt to cause Executive to waive or release rights or claims that may
arise after the date this Release is executed.
Acknowledgments.
Executive affirms that Executive has fully reviewed the terms of this Release,
affirms that Executive understands its terms, and states that Executive is
entering into this Release knowingly, voluntarily and in full settlement of all
claims which existed in the past or which currently exist, that arise out of
Executive’s employment with Olin or Executive’s termination of employment.
Executive acknowledges that Executive has had at least 21 days to consider this
Release thoroughly, and has been specifically advised to consult with an
attorney, if Executive wishes, before signing below.
If Executive signs and returns this Release before the end of the 21-day period,
Executive certifies that Executive’s acceptance of a shortened time period is
knowing and voluntary, and that Olin did not improperly encourage Executive to
sign through fraud, misrepresentation, a threat to withdraw or alter the offer
before the 21-day period expires, or by providing different terms to other
employees who sign the release before such time period expires.
Executive understands that Executive may revoke this Release within seven days
after Executive signs it. Executive’s revocation must be in writing and
submitted within such seven-day period.
If Executive does not revoke this Release within the seven-day period, it
becomes effective and irrevocable on the eighth day after execution. Executive
further understands that if Executive revokes this Release, Executive will not
be eligible to receive the payments and benefits covered in Sections 4 and 5 of
the Agreement.
Executive acknowledges that the waiver and release provisions set forth in this
Release are in exchange for good and valuable consideration that is in addition
to anything of value to which


18

--------------------------------------------------------------------------------





Executive was already entitled. Olin has advised Executive that it is in
Executive’s best interest to consult with an attorney prior to executing this
Release.


Date:
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 













19